Advisory Opinion. Per Curiam: Pursuant to your request for an advisory opinion, based upon the foregoing statement of facts and the amendment thereto, submitted by you in the matter of the claim of Faye Willerton Brockson against the Illinois Emergency Belief Commission, we beg to submit the following opinion, based upon the aforementioned statement and amended statement to wit: At the time of the accident in question both employer and employee were operating under and bound by the provisions of the Workmen’s Compensation Act; that the accident in question arose out of and in the course of such employment; that under the provisions of Section 8A of the Workmen’s Compensation Act, the Illinois Emergency Belief Commission is liable for the necessary first aid, medical and surgical services, and all necessary medical, surgical and hospital services thereafter, limited, however, to that which is reasonably required to cure or relieve from the effects of the injury; and that claimant is therefore entitled to be reimbursed the amount paid by her for medical, surgical and hospital services as aforesaid, to wit, the sum of One Hundred Thirty Dollars and Seventy Cents ($130.70). - We are further of the opinion that payment of such claim should be subject to the following conditions, to wit: 1. That the case of said Faye Willerton Brockson against the State of Illinois, being No. 2586, now pending in this court, be dismissed. 2. That payment of said claim be made by the Illinois Emergency Belief Commission out of any funds held by it and allocated for the payment of such claims.